DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-10, 12-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saha (US 2017/0063027).
In regard to Claim 1:
	Saha discloses, in Figure 1, a system for controlling a laser projector, comprising: 
a first drive circuit (2), coupled to the laser projector (laser diode 4) and configured to output an electrical signal to drive the laser projector to project laser light (Paragraph 0030), and to turn off the laser projector when a duration of outputting the electrical signal is greater than or equal to a preset threshold (Paragraph 0031: lines 8-11).
In regard to Claim 2:
	Saha discloses, in Figure 1, the system of claim 1, wherein the first drive circuit (2) is configured to stop outputting the electrical signal when the duration is greater than or equal to the preset threshold (Paragraph 0031: lines 8-11).
In regard to Claim 5:
	Saha discloses, in Figure 1, the system of claim 1, further comprising: 
a second drive circuit (6), coupled to the first drive circuit (2) and configured to supply power for the first drive circuit (Paragraph 0027).
In regard to Claim 8:
	Saha discloses, in Figure 1, a laser projector assembly, comprising: 
a laser projector (4); and 
a first drive circuit (2), coupled to the laser projector (4), and configured to output an electrical signal to drive the laser projector to project laser light (Paragraph 0030), and to turn off the laser projector when a duration of outputting the electrical signal is greater than or equal to a preset threshold (Paragraph 0031: lines 8-11).
In regard to Claim 9:
	Saha discloses, in Figure 1, the laser projector assembly of claim 8, wherein the first drive circuit (2) is configured to stop outputting the electrical signal when the duration is greater than or equal to the preset threshold (Paragraph 0031: lines 8-11).
In regard to Claim 10:
	Saha discloses, in Figure 1, the laser projector assembly of claim 8, further comprising: a second drive circuit (6), coupled to the first drive circuit (2) and configured to supply power for the first drive circuit (Paragraph 0027)
In regard to Claim 12:
	Saha discloses, in Figure 1, a method for controlling a laser projector (4), the laser projector being coupled to a first drive circuit (2), and the method comprising: 
outputting, by the first drive circuit (2), an electrical signal to drive the laser projector (4) to project laser light (Paragraph 0030); and 
turning off the laser projector (4) when a duration of outputting the electrical signal is greater than or equal to a preset threshold (Paragraph 0031: lines 8-11).
In regard to Claim 13:
	Saha discloses, in Figure 1, the method of claim 12, wherein turning off the laser projector when the duration of outputting the electrical signal is greater than or equal to the preset threshold comprises: 
stopping outputting the electrical signal when the duration is greater than or equal to the preset threshold (Paragraph 0031: lines 8-11).
In regard to Claim 16:
	Saha discloses, in Figure 1, the method of claim 12, further comprising: 
detecting a current flowing through the first drive circuit (Paragraphs 0037-0038); and 
controlling to turn off the laser projector when the current is greater than a predetermined current value (Paragraphs 0039-0041).
Allowable Subject Matter
Claims 3-4, 6-7, 11, 14-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lyu et al. (US 2019/0369473); Figure 2
Lyu et al. (US 2019/0369474); Figure 3
Saha (US 2017/0285078); Figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896